Citation Nr: 0214479	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  99-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative left nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1954 to October 1957.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1998 
rating decision by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for carcinoma of the kidney, 
status post left nephrectomy and assigned a 30 percent rating 
for the disease.  In March 2002, the Board under took 
additional evidentiary development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  Development has been 
completed, and the veteran was notified of all additional 
evidence obtained and given the opportunity to respond.  In 
October 2002, the veteran's representative submitted 
additional argument.  A Travel Board hearing was held before 
the undersigned in December 2001.  

The veteran's representative raised the matter of entitlement 
to service connection for psychiatric disability as secondary 
to service connected residuals of left nephrectomy, and 
requested that this be referred to the RO.  In accordance 
with the request of the representative, the matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

No definite decrease in kidney function, constant albuminuria 
with some edema, or hypertension marked by a diastolic 
pressure predominantly 120 or more has been shown by 
competent medical evidence.


CONCLUSION OF LAW

A rating in excess of 30 percent for postoperative left 
nephrectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.7, 4.104, 4.115a, , 
and Codes 7500, 7101 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  The claim has 
been considered under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The case has been considered on the merits.  The record 
includes service medical records, extensive VA treatment 
records, private medical records, and a VA examination 
report.  The veteran submitted VA treatment records at the 
hearing, along with a waiver of RO consideration.  As was 
noted above, the Board obtained current VA treatment records.  
No further action is needed to satisfy VA's duty to assist 
the claimant.  Furthermore, the claimant has been notified of 
the applicable laws and regulations.  Discussions in the 
decision, statement of the case, supplemental statement of 
the case, and other correspondence have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what evidence VA has obtained.  The 
veteran was specifically informed, via letter in September 
2002, what additional evidence VA obtained, and was advised 
that he could submit additional evidence/argument.  His 
representative presented additional argument.

Factual Background

In September 1996, the veteran was found to have a malignant 
tumor of his left kidney.  Service connection for the kidney 
was established based on his exposure to ionizing radiation 
in service.  A left nephrectomy was performed in October 
1996. 

Private treatment records from November 1996 show blood 
pressures of 150/80 and 158/66.  Extremities did not show 
much pedal edema.  Progress notes for the period of December 
1996 to June 1998 reveal blood pressure readings with ranges 
from 110/74 to 150/90.  In April 1997 blood pressures of 
135/86 and 110/74 were recorded.

On VA examination in July 1998, the veteran reported he had 
recently noted some blood in his urine, which had cleared by 
the next day.  He began taking blood pressure medication in 
March 1998, and his blood pressure was fairly well 
controlled.  On physical examination, blood pressure was 
recorded as 170/105.  Urinalysis was normal.  A recent 
ultrasound showed no evidence of right kidney dysfunction.

VA hospitalization records from August 1998 reveal that the 
veteran was admitted with an initial diagnosis of upper GI 
bleeding.  He received a transfusion of 2 units of packed red 
blood cells.  Cystoscopy did not reveal any pathology.  His 
blood pressure was 176/98.  Diagnoses in pertinent part 
included hematuria, history of renal cell carcinoma status 
post left nephrectomy, and hypertension.  A few days later, 
the veteran was again admitted with a one day history of 
gross hematuria.  His blood pressure on admission was 112/57, 
supine, and 132/68, sitting.  Urinalysis was within normal 
limits.  Gross hematuria, upper GI bleed secondary to diffuse 
gastritis, and hypertension were diagnosed.

VA progress notes from October and November 1998 note that 
the veteran's blood pressure was elevated.  In October, blood 
pressure was 164/87 in October, and there was ankle edema 
present.  In November, blood pressure was 168/79; no edema of 
the extremities was noted.

VA treatment records from June 1999 to January 2000 reveal 
blood pressure readings of 152/73 in June 1999, 130/82 in 
August 1999, and 158/74 in December 1999.  Urinalysis in 
August 1999 was negative for protein.  In December 1999, 
urinalysis showed elevated protein levels.  The examiner 
questioned whether this was secondary to poorly controlled 
blood pressure or a recent urinary tract infection.  
Urinalysis was again positive for protein in January 2000.

At a hearing before a hearing officer at the RO in January 
2000, the veteran testified that he was on blood pressure 
medication, and that he had pain in his legs.

VA treatment records show that in April 2000, the veteran's 
blood pressure was 160/110, but increased to 210/80 with 
exercise.  His blood pressure was recorded as 130/87, 162/89, 
158/74, 202/104, 200/100, 168/104, and 156/90 (after 
medication) in May 2000.  It was noted on one occasion that 
he was under the impression that blood pressures of 160s/100s 
were reasonable (and that he had a blood pressure of 230/180 
the previous day).  In July 2000, blood pressure readings of 
155/99, 198/120 and 172/100 were taken.  He had been placed 
on new blood pressure medication, and it was still being 
adjusted.  A blood pressure of 152/86 was recorded in August 
2000, and trace protein was noted on urinalysis.  There was 
trace hematuria as well.

In a statement in June 2000, the veteran reported that in May 
2000, his blood pressure was recorded as 206/123, 198/110, 
and 186/96 (after medication) at a VA medical center.

VA treatment records reveal that in November 2000, the 
veteran's wife reported his blood pressure was in the 
160's/90's range on home monitoring.  She did not have exact 
readings.  There was trace hematuria.  In December 2000, the 
wife reported his blood pressure was in the 140-150/75-85 
range on home monitoring.  The veteran's blood pressure was 
recorded as 164/94 in January 2001, and trace protein was 
noted in his urine.  There was trace hematuria as well.  
Hypertension was noted on treatment records throughout 2001, 
but no further blood pressure readings were recorded.  
Follow-up treatment for hematuria with a urologist was 
proposed.

In an undated letter submitted in December 2001, one of the 
veteran's primary caregivers stated that he suffered from 
hypertension.

The veteran's representative presented argument at a Travel 
Board Hearing in December 2001, and submitted recent medical 
records, along with a waiver of RO consideration of such 
records.  The veteran testified that his medical records 
would show diastolic blood pressure of 120 or higher, edema, 
and albuminuria.  He stated that the function of his 
remaining kidney was "O.K."

VA treatment records from January 2001 to June 2002 reveal 
continued complaints of elevated blood pressure.  His blood 
pressure was recorded as 164/94 in January 2001, 130/88 in 
February 2001, 142/85 in March 2001, 134/71 and 154/95 in 
April 2001, 151/81 in June 2001, 156/94 in July 2001, 154/90 
in September 2001, 157/82 and 164/101 in January 2002, and 
137/92 in February 2002.  Trace proteinuria was noted in 
January 2001, April 2001, July 2001, September 2001, and 
February 2002.  Hematuria was also noted on several 
occasions.  In March 2001, doctors discussed altering the 
veteran's medication, and noted that the medication chosen 
was selected with consideration of the veteran's renal 
function, which was "dependent on only one remaining 
kidney."  A definite finding of decreased renal function has 
not been reported.

Analysis

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999). Here, 
the symptoms of the veteran's residuals of left nephrectomy 
have remained fairly consistent throughout the appeal period, 
and at no time during the period met the criteria for the 
next higher, 60 percent, rating.  Consequently, staged 
ratings are not indicated.

Removal of a kidney is rated as a minimum 30 percent 
disabling under Diagnostic Code 7500.  Alternatively, the 
removal of a kidney may be rated as renal dysfunction if 
there is nephritis, infection, or pathology of dysfunction.  
38 C.F.R. § 4.115b.  Here, there is, at least a suggestion 
that such symptoms have been present.  Accordingly, rating as 
renal dysfunction under 38 C.F.R. § 4.115a must be 
considered.  The veteran contends that he is entitled to a 
rating of 60 percent for renal dysfunction.  A 60 percent 
rating is assigned where there is constant albuminuria with 
some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Code 7101.  
38 C.F.R. § 4.115a.  Code 7101 provides that hypertension is 
40 percent disabling where the diastolic pressure is 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101.

Although albuminuria, or protein in the urine, has been noted 
on occasion in the veteran's treatment records, it is not 
constant.  Urinalysis was normal until December 1999 and 
January 2000, and proteinuria was not again noted until 
August 2000, when trace amounts were seen.  Trace amounts 
were also noted sporadically in 2001and early 2002.  
Moreover, edema was noted only in October 1998.  Likewise, 
there is no competent (medical) evidence of a definite 
decrease in kidney function.  On July 1998 VA examination, 
the examiner noted that ultrasound showed no evidence of 
dysfunction of the right kidney.  Doctors did not note any 
decreased function when specifically discussing the veteran's 
remaining kidney in March 2001.  The veteran did testify that 
he had "some problems" with his remaining kidney; but, as a 
layperson, he is not competent to offer an opinion which 
requires specialized medical knowledge, such as a diagnosis 
or etiological opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Finally, there is no competent medical evidence that the 
veteran's diastolic pressure is predominantly 120.  Diastolic 
pressure is noted by the bottom number in a blood pressure 
reading.  The record reveals only one blood pressure reading 
with a diastolic pressure of 120 or above; in July 2000, the 
veteran's blood pressure was 198/120.  All other recorded 
diastolic readings have been below 120 (although the veteran 
did on one occasion report a history of a 230/180 blood 
pressure reading).  The veteran's diastolic pressure is 
therefore not predominantly 120 or more.  The veteran 
contends that were he not on blood pressure medication, his 
diastolic pressure would predominantly exceed 120.  However, 
the rating criteria do not provide for rating based on 
speculation what blood pressures would be in the absence of 
medication compliance.  Accordingly, a rating in excess of 30 
percent is not warranted.

The preponderance of the evidence is against the veteran's 
claim, and it must be denied. 


ORDER

A rating in excess of 30 percent for residuals of a left 
nephrectomy is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

